PFR CURIAM.
This appeal is from concurrent decisions in an interference proceeding concerning a method of making bread, and involves an application and a patent issued prior to the filing date of the application. The case turns upon questions of fact, and while the burden in the Patent Office was heavily upon appellant, it is still heavier here. Bungay v. Grey, 52 App. D. C. 63, 65, 281 Fed. 423. A careful review of the extended opinions of the Patent Office tribunals, in the light of appellant’s argument and brief, has failed to cause us to reach a conclusion different from that reached below. Consequently, we affirm the decision.
Affirmed."